       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 1 of 54 Page ID #:1



 1   NATHAN F. SMITH, #264635
 2   MALCOLM ♦ CISNEROS, A Law Corporation
     2112 Business Center Drive
 3   Irvine, California 92612
 4   Telephone: (949) 252-9400
     Facsimile: (949) 252-1032
 5
     Email: nathan@mclaw.org
 6
     Attorneys for FinWise Bank
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
11
12   FINWISE BANK, a Utah Corporation,                 Case No.
13
                             Plaintiff,
14
15   vs.                                               COMPLAINT
16   ENERCORP, LLC, a Texas limited
17   liability corporation, and ZACHRY
     WEIR, an individual,
18
19                              Defendants.
20
21
22               Plaintiff, FinWise Bank (“FinWise”) complains and alleges as follows:
23                                               PARTIES
24               1.    FinWise is now, and was at all times mentioned herein, a corporation, duly
25   organized under the laws of the State of Utah, with its principal place of business located
26   at 756 Winchester, 1st Floor, Murray, Utah 84107.
27               2.    Defendant Enercorp Services, LLC is, and at all relevant times mentioned
28   herein was, a limited liability corporation organized under the laws of the State of Texas,


     Complaint                                     1
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 2 of 54 Page ID #:2



 1   with its principal place of business located at 10850 Luna Road, Dallas, Texas 75220
 2   (“Enercorp”)
 3               3.    Defendant Zachry Weir is, and at all relevant times mentioned herein was,
 4   an individual residing in Plano, Texas at 2504 Suntree Lane, Plano, Texas 75204. 10721
 5   Luna Road, Dallas, Texas 75220 is an alternate address for Zachry Weir (“Weir”).
 6                                    JURISDICTION AND VENUE
 7               4.    This Court is vested with jurisdiction pursuant to 28 U.S.C. § 1332 because:
 8   (a) FinWise is a Utah corporation with its principal place of business in Utah; (b)
 9   Enercorp is a Texas limited liability corporation with its principal place of business in
10   Texas; (c) Weir is a Texas resident; and (d) the amount in controversy herein exceeds
11   $75,000, exclusive of costs and interest.
12               5.    Venue is proper in the Central District of California, Santa Ana Division,
13   pursuant to 28 U.S.C. § 1391(a) because this action arises out of events occurring within
14   the Central District of California, specifically a contract executed and entered into in
15   Irvine, California.
16                                     GENERAL ALLEGATIONS
17               6.    On or about April 26, 2018, Enercorp and Celtic Commercial Finance, a
18   division of MB Equipment Finance, LLC (“Celtic”) entered into a Master Lease whereby
19   Celtic leased certain equipment (“Equipment”) to Enercorp (“Lease”). A true and correct
20   copy of the Lease is attached hereto as Exhibit “A.”
21               7.    The Equipment leased by Enercorp is described with particularity in Lease
22   Schedule No. 3879A01, which is attached to the Lease.
23               8.    Pursuant to the Lease, Enercorp was required to tender 60 monthly
24   payments, in the amount of $9,500, to Celtic, commencing on June 8, 2018.
25               9.    On or about June 11, 2018, Enercorp and Celtic entered into a Letter
26   Agreement, whereby the terms of the Lease were amended (“Letter Agreement”). A true
27   and correct copy of the Letter Agreement is attached hereto as Exhibit “B.”
28               10.   Pursuant to the Letter Agreement, the “Equipment Cost to Lessor Not to


     Complaint                                     2
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 3 of 54 Page ID #:3



 1   Exceed,” which was stated as “$500,000.00” in the Lease, was increased to
 2   “$527,125.00,” and the “Monthly Rent,” which was stated in the Lease as “$9,500.00”
 3   was increased to “$10,089.00.”
 4               11.   On or about April 26, 2018, as an inducement to Celtic to enter into the
 5   Lease, Weir executed and delivered to Celtic, a Guaranty, whereby he agreed to
 6   unconditionally guarantee Enercorp’s obligations under the Lease (“Guaranty”). A true
 7   and correct copy of the Guaranty is attached hereto as Exhibit “C.”
 8               12.   On June 28, 2018, Celtic assigned all its rights under the Lease and Guaranty
 9   to FinWise via an Assignment of Lease Receivable (“Assignment of Lease”). A true and
10   correct copy of the Assignment of Lease is attached hereto as Exhibit “D.”
11               13.   Pursuant to the Assignment of Lease executed by Celtic, FinWise is the
12   successor-in-interest to Celtic under the Lease, entitled to payment under the Lease, and
13   entitled to enforce the Lease.
14               14.   Pursuant to the Assignment of Lease executed by Celtic, FinWise is the
15   successor-in-interest to Celtic under the Guaranty, entitled to payment under the
16   Guaranty, and entitled to enforce the Guaranty.
17               15.   Enercorp defaulted on its obligations under the Lease by failing to pay the
18   amounts due and owing thereunder when those amounts became due.
19               16.   Specifically, Enercorp failed to pay the August 1, 2019 monthly payment
20   and has failed to pay any further payments due under the Lease.
21               17.   As a result of Enercorp’s defaults, and in accordance with the Lease,
22   FinWise exercised its right to declare the following amounts immediately due and
23   payable: (a) All amounts due under the Lease; (b) the remaining Lease payments for the
24   balance of the Lease term; and (c) the fair market value of the Equipment.
25               18.   On October 16, 2019, FinWise demanded that Enercorp pay all accelerated
26   amounts up to FinWise under the Lease (“Demand Letter”). A true and correct copy of
27   the Demand Letter is attached hereto as Exhibit “E.”
28   ///


     Complaint                                     3
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 4 of 54 Page ID #:4



 1               19.   As of October 16, 2019, the amounts due and owing to FinWise under the
 2   Lease totaled approximately $924,979.
 3               20.   Despite FinWise’s demands, Enercorp has failed to pay the amounts
 4   demanded by FinWise and due under the Lease and has further failed to return the
 5   Equipment to Finwise.
 6               21.   Pursuant to the Lease, Enercorp is obligated to pay all costs, including
 7   reasonable attorney fees incurred by FinWise in enforcing the Lease.
 8               22.   FinWise has performed and continues to perform all the terms, conditions,
 9   and covenants required of FinWise under the Lease.
10               23.   As a proximate result of Enercorp’s default on its obligations under the
11   Lease, FinWise has been damaged in the amount of no less than $924,979, through
12   October 16, 2019, plus reasonable attorney fees and costs incurred and to be incurred by
13   Finwise in connection with its enforcement of its remedies under the Lease, plus
14   additional late charges accruing under the Lease, plus other costs and advances.
15               24.   Upon Enercorp’s default under the Lease, the Guaranty allows FinWise to
16   proceed against Weir for the amounts due under the Lease and Guaranty.
17               25.   Through the Demand Letter, FinWise demanded that Weir pay all amounts
18   due FinWise under the Lease and the Guaranty.
19               26.   Despite FinWise’s demands, Weir has failed to pay the amounts due and
20   owing to FinWise under the Lease and the Guaranty.
21               27.   All conditions precedent for the maintenance of this action on the Lease
22   have been performed, satisfied, or waived.
23               28.   All conditions precedent for the maintenance of this action on the Guaranty
24   have been performed, satisfied, or waived.
25               29.   As a result of Enercorp’s default on its obligations to Finwise under the
26   Lease, and pursuant to the Guaranty, Enercorp and Weir are liable to FinWise, jointly and
27   severally, for 100% of all amounts due under the Lease and the Guaranty.
28   ///


     Complaint                                    4
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 5 of 54 Page ID #:5



 1                                                COUNT I
 2                                  (Breach of Lease Against Enercorp)
 3               30.   FinWise repeats and realleges the allegations contained in paragraphs 1
 4   through 29, supra, as though fully set forth herein.
 5               31.   The Lease is a valid and binding contract.
 6               32.   Enercorp has failed to make several payments when due under the Lease and
 7   is currently in default thereunder.
 8               33.   As of the date of this Complaint, Enercorp remains in default of its
 9   obligations to FinWise under the Lease and is now indebted to Finwise on account of its
10   default under the Lease in an amount of not less than $924,979, through October 16,
11   2019, plus reasonable attorney fees and costs incurred and to be incurred by Finwise in
12   connection with its enforcement of its remedies under the Lease, plus additional late
13   charges accruing under the Lease, plus other costs and advances made after October 16,
14   2019, together with interest thereon, including but not limited to prejudgment interest.
15               WHEREFORE, FinWise seeks judgment against Enercorp in an amount of not less
16   than $924,979, in addition to reasonable attorney fees and costs incurred and to be
17   incurred by Finwise in connection with its enforcement of its remedies under the Lease,
18   plus additional late charges accruing under the Lease, plus other costs and advances made
19   after October 16, 2019 through the date of judgment, plus post-judgment interest at the
20   legal rate, any other amounts due FinWise under the Lease, and such other and further
21   relief as the Court deems appropriate.
22                                               COUNT II
23                                  (Breach of Guaranty Against Weir)
24               34.   FinWise repeats and realleges the allegations contained in paragraphs 1
25   through 33, supra, as though fully set forth herein.
26               35.   The Guaranty is a valid and binding contract.
27               36.   Despite FinWise’s demands, Weir has refused and continues to refuse to pay
28   amounts owing to FinWise pursuant to the Lease and Guaranty.


     Complaint                                     5
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 6 of 54 Page ID #:6



 1               37.   FinWise is entitled to a judgment in its favor against Weir for all amounts
 2   due under the Lease and Guaranty in addition to FinWise’s reasonable costs and attorney
 3   fees incurred in connection with its enforcement of the Lease and the Guaranty, together
 4   with interest thereon.
 5               WHEREFORE, FinWise seeks judgment against Weir in an amount of not less
 6   than $924,979, in addition to reasonable attorney fees and costs incurred and to be
 7   incurred by Finwise in connection with its enforcement of its remedies under the Lease
 8   and Guaranty, plus additional late charges accruing under the Lease and Guaranty, plus
 9   other costs and advances made after October 16, 2019 through the date of judgment, plus
10   post-judgment interest at the legal rate, any other amounts due FinWise under the Lease
11   and Guaranty, and such other and further relief as the Court deems appropriate.
12                                              COUNT III
13                       (Claim and Delivery for Equipment Against Enercorp)
14               38.   FinWise repeats and realleges the allegations contained in paragraphs 1
15   through 37, supra, as though fully set forth herein.
16               39.   Under the terms of the Lease, ownership of the Equipment is to remain with
17   FinWise, provided that as long as Enercorp makes timely payments under the Lease,
18   Enercorp may retain possession of the Equipment.
19               40.   The Lease further provides that upon an event of default, Enercorp must
20   return the Equipment to FinWise so that FinWise can dispose of the Equipment in
21   accordance with the Lease and apply any net disposal proceeds to the amounts due to
22   FinWise under the Lease.
23               41.   In the event that the Lease is deemed to be a lease intended as security,
24   FinWise has a perfected security interest in the Equipment by virtue of the terms of the
25   Lease and the financing statements on file with the Texas Secretary of State (“Financing
26   Statements”). True and correct copies of the Financing Statements are attached hereto as
27   Exhibit “F.”
28               42.   The Equipment is currently in the possession of Enercorp.


     Complaint                                     6
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 7 of 54 Page ID #:7



 1               43.   Enercorp has failed to return the Equipment to FinWise in violation of the
 2   Lease.
 3               44.   Upon information and believe, Enercorp has withheld possession of the
 4   Equipment from FinWise so that Enercorp can profit from the Equipment, use the
 5   Equipment, and possess the Equipment without paying the amounts due to FinWise under
 6   the Lease, all at FinWise’s risk and expense.
 7               45.   This Complaint, in addition to all previous demands made by FinWise to
 8   Enercorp, shall constitute demand that Enercorp immediately surrender possession of the
 9   Equipment to FinWise.
10               46.   Upon information and belief, the Equipment is currently in the possession of
11   Enercorp at 10850 Luna Road, Dallas, Texas 75220 (“Premises”). This belief is based
12   upon the fact that the Premises are designated as the location of the Equipment under the
13   Lease.
14               47.   Upon information and belief, the Equipment has not been taken for a tax,
15   assessment, or fine, pursuant to a statute, or seized under an execution against the
16   property of FinWise.
17               48.   FinWise estimates that the gross fair market value of the Equipment, sight
18   unseen, and based upon the age of the Equipment, the original purchase price (or amount
19   financed), and the state of the technology of the Equipment is $460,000. The Equipment
20   continues to depreciate daily, and its value may be substantially less depending on many
21   factors, including its actual condition and whether the Equipment is sold in a forced
22   liquidation scenario.
23               49.   The Equipment may be easily destroyed and damaged, and its parts may be
24   readily moved and/or sold. Further, Enercorp’s continued use of the Equipment will
25   cause its value to depreciate and threatens to render valueless FinWise’s interest in the
26   Equipment.
27               WHEREFORE, FinWise seeks a judgment against Enercorp for immediate and
28   permanent possession of the Equipment so that FinWise may dispose of the Equipment in


     Complaint                                     7
       Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 8 of 54 Page ID #:8



 1   accordance with the Lease and for such other and further relief as the Court deems just
 2   and proper.
 3   DATED: October 31, 2019              Respectfully Submitted,
 4
                                          MALCOLM ♦ CISNEROS, A Law Corporation
 5
 6                                        By: /s/ Nathan F. Smith
                                              NATHAN F. SMITH
 7                                           Attorneys for FinWise Bank
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Complaint                               8
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 9 of 54 Page ID #:9




                                 EXHIBIT A
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 10 of 54 Page ID #:10
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 11 of 54 Page ID #:11
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 12 of 54 Page ID #:12
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 13 of 54 Page ID #:13
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 14 of 54 Page ID #:14
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 15 of 54 Page ID #:15
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 16 of 54 Page ID #:16
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 17 of 54 Page ID #:17
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 18 of 54 Page ID #:18
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 19 of 54 Page ID #:19
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 20 of 54 Page ID #:20
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 21 of 54 Page ID #:21
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 22 of 54 Page ID #:22
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 23 of 54 Page ID #:23
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 24 of 54 Page ID #:24
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 25 of 54 Page ID #:25
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 26 of 54 Page ID #:26
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 27 of 54 Page ID #:27
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 28 of 54 Page ID #:28
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 29 of 54 Page ID #:29
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 30 of 54 Page ID #:30
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 31 of 54 Page ID #:31
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 32 of 54 Page ID #:32
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 33 of 54 Page ID #:33
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 34 of 54 Page ID #:34
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 35 of 54 Page ID #:35
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 36 of 54 Page ID #:36




                                  EXHIBIT B
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 37 of 54 Page ID #:37
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 38 of 54 Page ID #:38




                                  EXHIBIT C
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 39 of 54 Page ID #:39
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 40 of 54 Page ID #:40
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 41 of 54 Page ID #:41
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 42 of 54 Page ID #:42
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 43 of 54 Page ID #:43




                                  EXHIBIT D
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 44 of 54 Page ID #:44
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 45 of 54 Page ID #:45
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 46 of 54 Page ID #:46
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 47 of 54 Page ID #:47




                                  EXHIBIT E
        Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 48 of 54 Page ID #:48




                                           FINWISE       BANK
VIA CERTIFIED MAIL, REGULAR MAIL & EMAIL

October 16, 2019



Enercorp Services LLC                                              Enercorp Services LLC
10850 Luna Road                                                    5117 FM 2931
Dallas, TX 75220                                                   Aubrey, TX 76227



Zachry Weir                                                        Enercorp Services LLC
2504 Suntree Lane                                                  Zachry Weir
Plano, TX 75025                                                    10721 luna Road
                                                                   Dallas, TX 75220



RE:    Enercorp Services LLC (the "Lessee")/ Account No. 17031931

       Master Lease Agreement Number CML-3879A made by Lessee to Celtic Commercial Finance
       ("Celtic'') dated April 27, 2018 in the original amount of $500,000.00 ("First Lease"), which First Lease
       was amended and increased to $527,125.00 per Lease Schedule No. 3879A01 dated June 8, 2018 and
       signed June 11, 2018 (the "Amended Lease", which along with the First Lease are hereinafter
       collectively referred to as the "Master Lease"), which Master Lease, among other things, grants
       Celtic a security interest and lien in specific equipment manufactured by LiuGong Construction
       Machinery N.A. LLC:
               1) 2014 TD-15M Extra LGP Dressta Crawler Dozer; Model QSC 8.3
                    S/N:LDM4950014P033826
               2) 2016 CLG936E Hydraulic Excavator/Cummins4F/1; Model QSL9
                    S/N:CLG0936EKGE050165
               3) 2012 TD-25M EXTRA Dressta Crawler Dozer; Model QSX15
                    S/N:LDM7850001P075203

       Unconditional Guaranty of Zachry Weir dated April 27, 2018 (the "Guaranty'' or "Guarantor")

Dear Mr. Zachry Weir:

As you are aware, Celtic assigned all its rights under the Master Lease and Guaranty to FinWise Bank
("Fin Wise") per Assignment of Lease Receivable on June 28, 2018.




                                     820 East 9400 South, Sandy, Utah 84094
                                                 801.501.7200
        Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 49 of 54 Page ID #:49




                                                  INWISE  BANK
Zachry Weir
Enercorp Services LLC
October 16, 2019
Page 2

Notice is hereby given that the Lessee is in default with the terms of the Master Lease for failing to remit the
required monthly rent payments due August 1, 2019 and each month thereafter.

Accordingly, Fin Wise hereby terminates and accelerates the Master Lease and dedares the entire unpaid
balance of the aggregate rent plus the Fair Market Value of the Equipment to be immediately due and
payable. Demand is hereby made upon the Lessee and Guarantor to remit payment to Fin Wise in the amount
of $924,979.00, which consists of the unpaid balance of the aggregate rent, plus the Fair Market Value of the
Equipment, and repossession close fees, which payment must be made by Monday October 28, 2019.

You are hereby reminded that, under the terms of the Master Lease, you are liable for all reasonable
attorney's fees and costs FinWise incurs in the collection of enforcement of its rights under the Master Lease
and Guaranty.

Nothing contained herein shall modify, amend, or waive any term or condition of the lease documents, or at
law, all of which are specifically reserved.




                                      820 East 9400 South., Sandy, Utah 84094
                                                  801.501.7200
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 50 of 54 Page ID #:50




                                  EXHIBIT F
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 51 of 54 Page ID #:51
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 52 of 54 Page ID #:52
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 53 of 54 Page ID #:53
Case 8:19-cv-02076-DFM Document 1 Filed 10/31/19 Page 54 of 54 Page ID #:54
